Case 20-03004-bjh Doc 22 Filed 04/03/20   Entered 04/03/20 15:05:47         Page 1 of 10




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

      IN RE:                                 §
                                             §
      Elle Investments, L.L.C.               §       CASE NO. 19-51321 -7
                                             §       In the U.S. Bankruptcy Court for
                            Debtor,          §       the
                                             §       Western District of Louisiana,
                                             §       Lafayette Division
                                             §
      IN RE:                                 §
                                             §
      Moreno Properties I, L.L.C.            §       CASE NO. 20-50038-7
                                             §       In the U.S. Bankruptcy Court for
                            Debtor,          §       the
                                             §       Western District of Louisiana,
                                             §       Lafayette Division
                                             §
                                             §
      GE OIL & GAS, LLC                      §
                                             §
                            PLAINTIFF,       §
                                             §
      V.                                     §       ADVERSARY NO. 20-03004-bjh
                                             §
      MORENO PROPERTIES I, L.L.C., ELLE §
      INVESTMENTS, L.L.C., MBM               §
      SOUTHERN EQUINE STABLES, L.L.C., §
      MICHEL B. MORENO, TIFFANY              §
      CUTRONE MORENO, MOR KM                 §
      HOLDINGS, LLC, DALIS MORENO            §
      WAGUESPACK, in her capacity as trustee §
      of MBM FAMILY TRUST NO. 1              §
                                             §
                            DEFENDANTS.      §
                                             §

               GE OIL & GAS, LLC’S REPLY BRIEF IN SUPPORT
                OF MOTION FOR ABSTENTION AND REMAND

           GE Oil & Gas, LLC (“GEOG”), by its counsel, files this reply (the
     “Reply Brief”) to certain of the arguments raised by Defendant Michael B.
     Moreno (“Moreno”) in his response (the “Response”) in opposition to the



                                                 1
Case 20-03004-bjh Doc 22 Filed 04/03/20            Entered 04/03/20 15:05:47     Page 2 of 10




     GEOG’s Motion for Abstention and Remand (the “Motion”). GEOG’s
     Motion is based upon the case removed to this Court from the District Court
     of Dallas County, Texas in the 192nd Judicial District (the “State Court
     Action” occurring in the “State Court”)1, as discussed in the Notice of
     Removal (the “Notice of Removal”) filed by Defendant Michael B. Moreno
     (“Defendant” or “Moreno”).

                                              I.
                    THE STATE COURT ACTION DOES NOT
                     IMPLICATE ANY BANKRUPTCY CASE

            The current adversary proceeding only exists as a result of the nearly
     $40 million judgment against Moreno that has since climbed to over $70
     million. There is evidence of rampant shuffling of assets among entities to
     avoid payment and abuse of the bankruptcy process to stall GEOG in
     collecting this judgment.

             Moreno’s removal based on his entities’ chapter 7 bankruptcy filings
     is the latest chapter in his book of delay tactics. Anticipating that Moreno
     might attempt in Louisiana what he previously tried (and failed) to
     accomplish in New York, GEOG moved to sever Elle from the State Court
     Action on November 20, 2019 shortly after Elle filed its chapter 7 petition
     on November 8, 2019. That motion remained pending at the time of the
     removal. Then, on January 14, 2020, Moreno tried to “plant his flag” in
     bankruptcy court yet again by authorizing a chapter 7 bankruptcy filing for
     his entity Moreno Properties. The State Court Action was removed to this
     Court the same day.

             Moreno’s argument justifying removal hinges on the ability of a
     bankruptcy court to exercise jurisdiction over core proceedings arising under
     or arising in a case under title 11, and noncore proceedings that are merely


            1
                Originally Cause No. DC-18-07164, GE Oil & Gas, LLC v. Moreno Properties
     I, L.L.C., Elle Investments, L.L.C., MBM Southern Equine Stables, L.L.C., Turbine
     Generation Services, L.L.C., and Michel B. Moreno, in the 192nd Judicial District of
     Dallas County. Currently, the case is styled: Cause No. DC-18-07164, GE Oil & Gas,
     LLC v. Moreno Properties I, L.L.C., Elle Investments, L.L.C., MBM Southern Equine
     Stables, L.L.C., Michel B. Moreno, Tiffany Cutrone Moreno, MOR KM Holdings, L.L.C.,
     and Dalis Moreno Waguespack in her capacity as trustee of MBM Family Trust No. 1, in
     the 192nd Judicial District of Dallas County.


                                                       2
Case 20-03004-bjh Doc 22 Filed 04/03/20             Entered 04/03/20 15:05:47           Page 3 of 10




     related to a case under title 11. On the basis of that perceived bankruptcy
     court jurisdiction, Moreno removed the State Court Action to this Court
     under 28 U.S.C. § 1452, which permits such removal where the Court “has
     jurisdiction of such claim or cause of action under section 1334 of [title 28].”
     28 U.S.C. § 1452(a).

            GEOG could request a ruling on its pending motion to sever Elle from
     the State Court Action, but that would still leave Moreno Properties as a
     second debtor defendant. Accordingly, contemporaneously with this Reply
     GEOG has filed a motion requesting dismissal of Moreno Properties and
     Elle, without prejudice, as defendants in the State Court Actions.2

             Further, a defect in Moreno Properties’ recent chapter 7 filing casts
     further doubt on the validity of the Moreno Properties filing (and further
     underscores the confused, intermingled nature of Moreno’s web of legal
     entities). According to public records, “Moreno Properties, LLC” was a
     Louisiana limited liability company with its principal place of business in
     Lafayette, Louisiana. On November 10, 2015, however, Moreno Properties,
     LLC merged into Moreno Properties I, L.L.C., a Texas limited liability
     company with its principal place of business at 100 Highland Park Village in
     Dallas, Texas.3 At the same time, Elle Investments, L.L.C., was converted
     from a Louisiana limited liability company to a Texas limited liability
     company with the same principal place of business.4

            Moreno Properties I, L.L.C. is a defendant in the State Court Action,
     but the chapter 7 case that prompted its removal to federal court was filed in
     the name of Moreno Properties, LLC. Based upon GEOG’s investigation,


             2
                Ordinarily, GEOG could have accomplished this by simply nonsuiting the two
     defendants as permitted under Tex. R. Civ. P. 162. Upon removal of the State Court
     Action, however, this action was made subject to the Federal Rules of Civil Procedure.
     Accordingly, and as the defendants have already answered by general denial, GEOG has
     moved for their dismissal under Fed. R. Civ. P. 41(a)(2).
              3
                A true and correct copy of the Certificate of Conversion for Moreno Properties
     I., L.L.C. is attached as Exhibit A . A true and correct copy of the Certificate of
     Conversion for Elle Investments, L.L.C. is attached as Exhibit B.
              4
                The fact that both entities appear to have their principal places of business in
     Dallas, Texas—not Lafayette, Louisiana—raises a question whether either case is
     properly venued in the Western District of Louisiana.


                                                          3
Case 20-03004-bjh Doc 22 Filed 04/03/20          Entered 04/03/20 15:05:47   Page 4 of 10




     there is in fact no bankruptcy case currently pending for the entity “Moreno
     Properties I, L.L.C.”

                                           II.
                                        REPLY

     A.     Moreno’s “core” argument elevates form over substance.

            With nothing more than a bare citation to 28 U.S.C. § 157(b), Moreno
     concludes that the various claims GEOG asserts in the State Court Action
     should all be considered core proceedings. In its attempt to cast all or
     substantially all of the State Court Action as core, however, Moreno elevates
     form over substance and oversimplifies the nature of GEOG’s claims.

             According to Moreno, the State Court Action involves two categories
     of claims: (i) those fraudulent transfer and veil-piercing claims asserted
     against Moreno Properties and Elle and (ii) those asserted against other
     nondebtor defendants. For purposes of the core/noncore analysis, however,
     this elides critical distinctions that inform the analysis and reveal the flaws
     in Moreno’s argument.

           By GEOG’s count, the various claims comprising the State Court
     Action are divisible into at least four different subgroups.

            Claims for the Avoidance of Fraudulent Transfers Made by Moreno
     to Nondebtor Defendants. These are neither claims asserted against any
     debtor, nor claims that could be asserted by any Debtor. They are therefore
     wholly unrelated to any bankruptcy case, and are therefore not core claims.

            Veil Piercing Claims against Nondebtor Defendants.             Upon
     information and belief, Moreno has abused the corporate form of various
     nondebtor defendants, using them as his alter egos to evade GEOG’s lawful
     efforts to collect the New York Judgment. Accordingly, GEOG seeks to
     pierce the corporate veil so as to make these nondebtor defendants co-liable
     for the New York Judgment. As Moreno acknowledges, “[b]y pursuing a
     reverse veil-piercing remedy, GEOG is attempting to capture the defendants’
     assets (if any) in satisfaction of the judgment that is owed only by Mr.
     Moreno and Debtor TGS.” Response, at 9. These are “nondebtor versus
     nondebtor” claims that neither invoke the claims allowance process nor arise


                                                     4
Case 20-03004-bjh Doc 22 Filed 04/03/20             Entered 04/03/20 15:05:47           Page 5 of 10




     in or under any pending bankruptcy case. These are categorically noncore
     proceedings.

            Claims Against Nondebtor Defendants to Recover Fraudulent
     Transfers Made by Debtor Defendants. Moreno contends that claims to
     avoid and recover fraudulent transfers made by Moreno Properties and Elle
     to third-party transferees are now property of their respective chapter 7
     estates. To the extent the trustees of their respective chapter 7 estates invoke
     11 U.S.C. §§ 541(a) and 544(b) to pursue these claims, Moreno is arguably
     correct. The flaw in his reasoning, however, (aside from his attempt to
     extend the analysis to a broader swath of claims) is the chapter 7 trustees
     have taken no such steps—likely because the Schedules of Assets and
     Liabilities filed by Moreno Properties and Elle in their respective chapter 7
     cases identify no such claims.5 Indeed, the Moreno Properties trustee, after
     abandoning all scheduled assets to Moreno Properties, recently reported on
     the docket of that case that “there is no property available for distribution
     from the estate over and above that exempted by law....I request that I be
     discharged from any further duties as trustee.” In re Moreno Properties,
     LLC, No. 20-50038 (Bankr. W.D. La. Feb. 20, 2020). Moreno’s failure to
     bring any of these potential causes of action to the attention of the chapter 7
     trustees is not surprising given that the targets of those claims are also
     Moreno-controlled entities. Nevertheless, as these fraudulent transfers
     claims are core proceedings only in the hands of a chapter 7 trustee, GEOG
     submits on these facts that these claims cannot be considered to be core
     proceedings.

            Claims Against Debtor Defendants to Recover Fraudulent Transfers
     and Pierce the Corporate Veil. Moreno argues that the filing of proofs of
     claim in the Moreno Properties and Elle bankruptcy cases will invoke the
     claims allowance process, which is a core proceeding by operation of
     28 U.S.C. § 157(b)(2)(B). This argument puts the cart before the horse,
     however, because it presupposes that GEOG has filed or will file such proofs
     of claim. The claims bar date in the Elle chapter 7 case is April 27, 2020,
     and no bar date has been set in the Moreno Properties case (the trustee

             5
               True and correct copies of their Schedules of Assets and Liabilities are attached
     hereto as Exhibit C and Exhibit D.


                                                          5
Case 20-03004-bjh Doc 22 Filed 04/03/20      Entered 04/03/20 15:05:47     Page 6 of 10




     recently declared it to be a no asset case). Until GEOG actually invokes the
     claims allowance process in either case—and, given its decision to nonsuit
     Moreno Properties and Elle, that day may never come—Moreno cannot
     invoke § 157(b)(2)(B) as a basis for removal of the State Court Action.

             Even if GEOG were to invoke the claims allowance process by filing
     proofs of claim in either or both of the Moreno Properties and Elle cases,
     Moreno’s conclusion that this necessarily converts the underlying claims to
     core proceedings is misplaced. According to Moreno, 28 U.S.C. §
     157(b)(2)(B) means any proceeding to adjudicate a claim against a debtor’s
     estate is a core proceeding, but “[i]n determining the nature of a proceeding
     for purposes of deciding its core status, the Court must look to both the form
     and substance of the proceeding.” Wood v. Wood (In re Wood), 825 F.2d 90,
     98 (5th Cir. 1987). Thus, in Wood v. Wood, the Fifth Circuit drew a clear
     distinction between the filing of a proof of claim, which “invokes the special
     rules of bankruptcy concerning objections to claims,” and “the state-law right
     underlying the claim...which is different from the nature of the proceeding
     following the filing of a proof of claim.” Id. Thus, where the claimant had
     not yet filed a proof of claim, nor invoked the “peculiar powers” of the
     bankruptcy court, the Fifth Circuit concluded, the substance of the action
     does not support a finding of core status. Id.; see also Japhet v. Lyle (In re
     Houston Bluebonnet, LLC), No. 16-34850, 2016 Bankr. LEXIS 4166, at *12
     (S.D. Tex. Dec. 6, 2016) (citing In re Petroleum Prods. & Servs., Inc., 556
     B.R. 296, 302 (Bankr. S.D. Tex. 2016)) (holding that even where a party may
     file a proof of claim in the future, “the fact that a potential proof of claim
     may be filed in the future does not transform a non-core matter into a core
     one”). On the facts of this case, the “peculiar powers” of this Court have not
     been invoked, and GEOG’s claims remain state-law noncore claims.

     B.     The State Court Action can be timely adjudicated in state court.

            Moreno suggests that GEOG’s acknowledgment of “the futility of a
     May trial date”, see Response at 14, concedes the impracticability of timely
     adjudication of the State Court Action in its original forum, but Moreno’s
     argument is disingenuous. Before Moreno undertook his most recent serial
     bankruptcy filing in the course of his multi-year effort to hinder GEOG’s
     lawful collection efforts, GEOG was diligently preparing for—and expected


                                                  6
Case 20-03004-bjh Doc 22 Filed 04/03/20      Entered 04/03/20 15:05:47     Page 7 of 10




     to be prepared to timely commence—the May 2020 trial date scheduled in
     the State Court Action. Before Elle and Moreno Properties filed for chapter
     7 relief and Moreno removed the State Court Action to this Court, GEOG
     had no reason to think that the pending action could not be adjudicated on
     schedule in the original forum.

             Moreno asserts in his Response that “GEOG has even acknowledged
     that the State Court Action cannot be adjudicated in a timely fashion.”
     Response, at ¶ 30. This is patently false. GEOG has never once suggested
     that a May 2020 trial date was infeasible. The correspondence Moreno cites
     was GEOG’s simple attempt to cooperate with the opposing party to pause
     then-forthcoming expert deadlines in the State Court Action while GEOG
     was drafting its Motion for Abstention and Remand. Recognizing a new
     scheduling order had not yet been set and that remand was a budding issue
     in the current adversary proceeding, GEOG merely sought to ensure the State
     Court deadlines would be suspended until the Court ruled on the remand
     issue. In fact, at the February 14, 2020 scheduling conference in this
     adversary proceeding, GEOG pushed for any expedited briefing schedule in
     order for the parties’ to honor the May 2020 trial date upon remand. GEOG
     never “acknowledg[ed] the futility of a May trial date” and to suggest
     otherwise is a gross mischaracterization.

             When Elle commenced its chapter 7 case on November 8 2019,
     GEOG promptly moved to sever Elle as a defendant on November 20, 2019,
     so that the bankruptcy filing would not interfere with the timely adjudication
     of the State Court Action. GEOG moved for turnover and appointment of a
     receiver for Moreno, and a hearing on such motion was held on December
     12, 2019. On the heels of that hearing, and no doubt recognizing that Elle’s
     severance could put the State Court Action back on track, Moreno caused
     Moreno Properties to commence its chapter 7 case and simultaneously
     removed the State Court Action to federal court. If a May 2020 trial date is
     no longer feasible, it is only because Moreno has made it so.

     C.     Permissive abstention is compelled by these facts.

           Finally, Moreno’s chart ignores critical points of analysis in
     considering the fourteen factors for permissive abstention and equitable


                                                  7
Case 20-03004-bjh Doc 22 Filed 04/03/20            Entered 04/03/20 15:05:47          Page 8 of 10




     remand. The factors Moreno identifies as either neutral or favoring
     bankruptcy jurisdiction overwhelmingly favor abstention and remand.

            Likelihood of Forum Shopping. Moreno asserts that “there is no
     evidence of forum shopping,” see Response, at ¶ 40, and this argument is
     rich indeed. Despite having been chastised once before for engaging in
     “sharp practices” and using the strategic timing of removal proceedings “as
     a delaying tactic,” Moreno continues to push his Texas limited liability
     companies into Louisiana bankruptcy court, ignoring that those same entities
     were previously converted into Texas entities domiciled in a wealthy Dallas
     enclave. GEOG, by contrast, commenced the State Court Action in Dallas
     County against Dallas resident Moreno and his Dallas-based entities.
     Particularly in light of the inaccurate statements made in the Elle and Moreno
     Properties petitions concerning the legal names, states of organization, and
     principal places of business of each of the debtor entities, it is apparent that
     Moreno is using these bankruptcy filings in a vain attempt to shift the State
     Court Action away from the Dallas courts and into Lafayette, Louisiana.
     Moreno’s manufactured choice of venue in Louisiana should be given no
     credence by this Court. This factor, too, favors remand as Moreno once again
     seeks to delay a suit in state court by pushing the entities he controls into
     bankruptcy one by one.6

            Efficient Administration of the Estate and State Law Issues
     Predominate. As explained above, Moreno’s arguments rest primarily on
     the assumption that GEOG will invoke the claims allowance process and that
     the chapter 7 trustees can pursue any estate claims, but that argument is
     premature. In the Elle bankruptcy case, GEOG has not yet filed a proof of
     claim, and the Moreno Properties case has already been declared a no-asset
     case in which no proofs of claim will be filed and all assets are abandoned


             6
               Moreno suggests GEOG previously “conceded” its choice of forum by having
     filed another lawsuit in the Western District of Louisiana in 2014 following TGS’s
     default of its original loan obligations. The subject of that lawsuit, however, was the
     original collection of the TGS Loan and the enforcement of Moreno’s guaranty.
     See Complaint [Docket No. 1], Civil Action No. 6:14-cv-760, GE Oil & Gas v. Turbine
     Generation Services, et al. This State Court Action, by contrast, comprises GEOG’s
     claims against Moreno’s various Texas-based entities in an effort to collect on that
     original judgment.


                                                         8
Case 20-03004-bjh Doc 22 Filed 04/03/20      Entered 04/03/20 15:05:47     Page 9 of 10




     back to Moreno Properties. As matters presently stand, it is undeniable that
     state law issues predominate.

            Substance of Claims. Moreno characterizes this factor as neutral
     because the State Court Action, although grounded in state law causes of
     action, was “transformed” by the defendants’ serial bankruptcy filings. As
     noted above, however, the Fifth Circuit in Wood v. Wood held plainly to the
     contrary. As in Wood, here “[t]he essential issue in the proceeding is whether
     the defendants are liable to the plaintiff under state law.” Wood v. Wood, 825
     F.3d at 98. No proofs of claim have yet been filed to trigger the claims
     allowance process under 28 U.S.C. § 157(b)(2)(B), and Wood makes clear
     that even that procedural change would not inherently be enough to invoke
     this Court’s “peculiar powers.” The substance of GEOG’s claims is—and
     remains—grounded in state law. This factor favors remand.

            Additional Burden on the Bankruptcy Court’s Docket. This factor is
     likewise misclassified by Moreno. The State Court originally presiding in
     the State Court Action is most familiar with the parties, the facts, and
     GEOG’s claims, having already read substantial briefing from the parties and
     conducted several pretrial hearings. See Motion, at 17. By contrast, the
     bankruptcies of both Moreno Properties and Elle present straightforward
     chapter 7 cases—one of which has already been declared a no-asset case that
     will require no further bankruptcy court involvement. The addition of this
     adversary action to the docket would impose an unnecessary burden on the
     docket of this Court by forcing it up the same steep learning curve that the
     State Court has already climbed. This factor, too, counsels remand.

                                          III.
                                   CONCLUSION

             For the foregoing reasons, GE Oil & Gas, LLC’s Motion for
     Abstention and Remand should be granted, and this Court should abstain
     from hearing the case at issue and remand it to the State Court, along with
     any other and further relief, in law and in equity, to which it may be justly
     entitled.




                                                  9
Case 20-03004-bjh Doc 22 Filed 04/03/20      Entered 04/03/20 15:05:47      Page 10 of 10




      Dated: April 3, 2020                  Respectfully submitted,

                                            REED SMITH LLP

                                            /s/ Keith M. Aurzada
                                            Keith Aurzada (SBN 24009880)
                                            Julie A. Hardin (SBN 24013613)
                                            Michael H. Bernick (SBN 24078227)
                                            811 Main Street, Suite 1700
                                            Houston, Texas 77002-6110
                                            Telephone: 713.469.3834
                                            Telecopier: 713.469.3899
                                            jhardin@reedsmith.com
                                            kaurzada@reedsmith.com
                                            mbernick@reedsmith.com

                                            Attorneys for Plaintiff GE Oil &
                                            Gas, L.L.C.



                                 Certificate of Service

            I hereby certify that on April 3, 2020, I caused a true and correct
      copy of the foregoing to be served via the court’s e-file portal system,
      which will send notification of such filing to the e-mail address of all
      counsel of record.


                                                /s/ Keith M. Aurzada
                                                Keith M. Aurzada




                                                  10
